Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 13, 18, 19, 21-23, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0141048 A1 by Woo et al. (hereafter referred to as Woo).
Regarding claim 1, Woo teaches a method for providing reference signal measurement values with a mobile device (see at least Fig. 7), comprising:
measuring one or more reference signals (see at least Fig. 7);
determining a timing error change associated with one or more reference signal measurement values (see at least Fig. 7); and
transmitting the one or more reference signal measurement values and an indication of the timing error change (see at least Fig. 7).

Regarding claim 2, Woo teaches the method of claim 1.  In addition, Woo further teaches wherein the timing error change is based at least in part on an orientation of the mobile device relative to a transmission path of at least one of the one or more reference signals (see at least ¶ [0047]-[0048]).

Regarding claim 9, Woo teaches the method of claim 1.  In addition, Woo teaches  wherein the indication of the timing error change includes a timing error group identification value for each of the one or more reference signal measurement values (see at least ¶ [0077]).

Regarding claim 10, Woo teaches the method of claim 1.  In addition, Woo teaches wherein the one or more reference signal measurement values and the indication of the timing error change are transmitted to a location server (see at least ¶ [0128]-[0129] and [0136]).

Regarding claim 11, Woo teaches the method of claim 1.  In addition, Woo teaches wherein the one or more reference signal measurement values and the indication of the timing error change are transmitted to a user equipment (see at least ¶ [0128]-[0129] and [0136]).

Regarding claim 13, Woo teaches a method for determining a location of a station, comprising: 
obtaining a plurality of reference signal measurement values and timing error group information from the station (see at least Fig. 7); 
determining at least a first subset of the plurality of reference signal measurement values based at least in part on the timing error group information, wherein each of the plurality of reference signal measurement values in the first subset of the plurality of reference signal measurement values have a first timing error value (see at least Fig. 7 and ¶ [0077]); and 
determining the location of the station based at least in part on the first subset of the plurality of reference signal measurement values (see at least Fig. 7 and ¶ [0077]).

Regarding claim 18, Woo teaches the method of claim 13.  In addition, Woo teaches wherein the timing error group information includes a timing error group identification value for each of the plurality of reference signal measurement values (see at least ¶ [0128]-[0129] and [0136]).

Regarding claim 19, Woo teaches the method of claim 13.  In addition, Woo teaches wherein the plurality of reference signal measurement values and the timing error group information are received from a user equipment (see at least ¶ [0128]-[0129] and [0136]).

Regarding claim 21, Woo teaches the method of claim 13.  In addition, Woo further teaches the method further comprising: determining at least a second subset of the plurality of reference signal measurement values based at least in part on the timing error group information, wherein each of the plurality of reference signal measurement values in the second subset of the plurality of reference signal measurement values is based on a second timing error value (see at least Fig. 7 and ¶ [0077]); and determining the location of the station based at least in part on the second subset of the plurality of reference signal measurement values (see at least Fig. 7 and ¶ [0077]).

Regarding claim 22, Woo teaches an apparatus (see at least Fig. 15), comprising: a memory (see at least Fig. 15); at least one transceiver (see at least Fig. 15); at least one processor communicatively coupled to the memory and the at least one transceiver (see at least Fig. 15), and configured to: 
measure one or more reference signals (see at least ¶ [0077]); 
determine a timing error change associated with one or more reference signal measurement values (see at least ¶ [0077]); and transmit the one or more reference signal measurement values and an indication of the timing error change (see at least ¶ [0077]).

Regarding claim 23, Woo teaches the apparatus of claim 22.  In addition, Woo teaches wherein the at least one processor is further configured to determine an orientation of the apparatus relative to a transmission path of at least one of the one or more reference signals, wherein the timing error change is based at least in part on the orientation of the apparatus (see at least ¶ [0047]-[0048]).

Regarding claim 27, Woo teaches an apparatus (see at least Fig. 15), comprising:
a memory (see at least Fig. 15);
at least one transceiver (see at least Fig. 15);
at least one processor communicatively coupled to the memory and the at least one transceiver (see at least Fig. 15), and configured to:
obtain a plurality of reference signal measurement values and timing error group information from a station (see at least ¶ [0077]);
determine at least a first subset of the plurality of reference signal measurement values based at least in part on the timing error group information, wherein each of the plurality of reference signal measurement values in the first subset of the plurality of reference signal measurement values have a first timing error value (see at least ¶ [0077]); and
determine a location of the station based at least in part on the first subset of the plurality of reference signal measurement values (see at least ¶ [0077]).

Regarding claim 30, Woo teaches the apparatus of claim 27.  In addition, Woo teaches wherein the at least one processor is further configured to: 
determine at least a second subset of the plurality of reference signal measurement values based at least in part on the timing error group information, wherein each of the plurality of reference signal measurement values in the second subset of the plurality of reference signal measurement values is based on a second timing error value (see at least ¶ [0077]); and
determine the location of the station based at least in part on the second subset of the plurality of reference signal measurement values (see at least ¶ [0077]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 8, 15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1 above, further in view of US 2022/0132372 A1 by Narasimha (hereafter referred to as Narasimha).
Regarding claim 3, Woo teaches the method of claim 1.  
Woo does not appear to specifically disclose wherein the timing error change is based at least in part on a temperature of the mobile device.
In the same field of endeavor, Narasimha teaches wherein the timing error change is based at least in part on a temperature of the mobile device (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the temperature sensor taught by Narasimha with Woo in order to  detect events or changes.  

Regarding claim 5, Woo teaches the method of claim 1.  
Woo does not appear to specifically disclose wherein the indication of the timing error change includes a counter value in a report.
In the same field of endeavor, Narasimha teaches wherein the indication of the timing error change includes a counter value in a report (see at least ¶ [0052] and [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the counter values taught by Narasimha with Woo in order to  enforce fairness (¶ [0051]).  

Regarding claim 8, Woo teaches the method of claim 1.  
Woo does not appear to specifically disclose wherein the indication of the timing error change includes a counter value for each of the one or more reference signal measurement values.
In the same field of endeavor, Narasimha teaches wherein the indication of the timing error change includes a counter value for each of the one or more reference signal measurement values (see at least ¶ [0052] and [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the counter values taught by Narasimha with Woo in order to  enforce fairness (¶ [0051]).  

Regarding claim 15, Woo teaches the method of claim 13. 
Woo does not appear to specifically disclose wherein the timing error group information includes a counter value in a report.
In the same field of endeavor, Narasimha teaches wherein the timing error group information includes a counter value in a report (see at least ¶ [0052] and [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the counter values taught by Narasimha with Woo in order to  enforce fairness (¶ [0051]).  

Regarding claim 17, Woo teaches the method of claim 13. 
Woo does not appear to specifically disclose wherein the timing error group information includes a counter value for each of the plurality of reference signal measurement values.
In the same field of endeavor, Narasimha teaches wherein the timing error group information includes a counter value for each of the plurality of reference signal measurement values (see at least ¶ [0052] and [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the counter values taught by Narasimha with Woo in order to  enforce fairness (¶ [0051]).  

Regarding claim 24, Woo teaches the apparatus of claim 22. 
Woo does not appear to specifically disclose further comprising at least one temperature sensor, wherein the at least one processor is configured to determine the timing error change based at least in part on a measurement obtained with the at least one temperature sensor.
In the same field of endeavor, Narasimha teaches further comprising at least one temperature sensor, wherein the at least one processor is configured to determine the timing error change based at least in part on a measurement obtained with the at least one temperature sensor (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the temperature sensor taught by Narasimha with Woo in order to  detect events or changes.  
Claim(s) 4, 6, 7, 14, 16, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1 above, further in view of US 2022/0217774 A1 by Kim et al. (English Machine translation of WO 2020/222519) (hereafter referred to as Kim).
Regarding claim 4, Woo teaches the method of claim 1.  
Woo does not appear to specifically disclose wherein the one or more reference signal measurement values are transmitted in a report and the indication of the timing error change includes a toggle bit in the report.
 	In the same field of endeavor, Kim teaches wherein the one or more reference signal measurement values are transmitted in a report and the indication of the timing error change includes a toggle bit in the report (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 6, Woo teaches the method of claim 1.  
Woo does not appear to specifically disclose wherein the indication of the timing error change includes a toggle bit for each of the one or more reference signal measurement values.
 	In the same field of endeavor, Kim teaches wherein the indication of the timing error change includes a toggle bit for each of the one or more reference signal measurement values (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 7, Woo in view of Kim teaches the method of claim 6.  In addition, Kim teaches wherein the indication of the timing error change includes a counter value for each of the one or more reference signal measurement values (see at least ¶ [0118], [0122], and [0139]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 14, Woo teaches the method of claim 13. 
Woo does not appear to specifically disclose wherein the plurality of reference signal measurement values are transmitted in a report and the timing error group information includes a toggle bit in the report.
 	In the same field of endeavor, Kim teaches wherein the plurality of reference signal measurement values are transmitted in a report and the timing error group information includes a toggle bit in the report (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 16, Woo teaches the method of claim 13. 
Woo does not appear to specifically disclose wherein the timing error group information includes a toggle bit for each of the plurality of reference signal measurement values.
 	In the same field of endeavor, Kim teaches wherein the timing error group information includes a toggle bit for each of the plurality of reference signal measurement values (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 25, Woo teaches the apparatus of claim 22 
Woo does not appear to specifically disclose wherein the one or more reference signal measurement values are transmitted in a report and the indication of the timing error change include at least one of a report toggle bit, a report counter value, a measurement toggle bit, and a measurement counter value in the report.
 	In the same field of endeavor, Kim teaches wherein the one or more reference signal measurement values are transmitted in a report and the indication of the timing error change include at least one of a report toggle bit, a report counter value, a measurement toggle bit, and a measurement counter value in the report (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  

Regarding claim 28, Woo teaches the apparatus of claim 27. 
Woo does not appear to specifically disclose wherein the plurality of reference signal measurement values are transmitted in a report and the timing error group information include at least one of a report toggle bit, a report counter value, a measurement toggle bit, and a measurement counter value in the report.
 	In the same field of endeavor, Kim teaches wherein the plurality of reference signal measurement values are transmitted in a report and the timing error group information include at least one of a report toggle bit, a report counter value, a measurement toggle bit, and a measurement counter value in the report (see at least ¶ [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the toggle bit taught by Kim with Woo in order to  provide a method for efficiently transmitting and receiving radio frequency (RF) signals (¶ [0003]).  
Claim(s) 12, 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claims 1, 13, 22, and 27 above, in view of US 2022/0229146 A1 by KO et al. (hereafter referred to as KO).
Regarding claim 12, Woo teaches the method of claim 1.  
Woo does not appear to specifically teach wherein the one or more reference signal measurement values and the indication of the timing error change are transmitted via a sidelink communication protocol.
In the same field of endeavor, KO teaches wherein the one or more reference signal measurement values and the indication of the timing error change are transmitted via a sidelink communication protocol (see at least Fig. 6, ¶ [0037], and claims 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sidelink transmission as taught by KO to modify the transmission method of Woo in order to provide a direct link between User Equipments (UEs) and exchange voice and data directly with each other without intervention of an evolved Node B (eNB) as a solution to the overhead of an eNB caused by rapidly increasing data traffic (¶ [0002]). 

Regarding claim 20, Woo teaches the method of claim 13. 
Woo does not appear to specifically teach wherein the plurality of reference signal measurement values and the timing error group information are received via a sidelink communication protocol.
In the same field of endeavor, KO teaches wherein the plurality of reference signal measurement values and the timing error group information are received via a sidelink communication protocol (see at least Fig. 6, ¶ [0037], and claims 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sidelink transmission as taught by KO to modify the transmission method of Woo in order to provide a direct link between User Equipments (UEs) and exchange voice and data directly with each other without intervention of an evolved Node B (eNB) as a solution to the overhead of an eNB caused by rapidly increasing data traffic (¶ [0002]). 

Regarding claim 26, Woo teaches the apparatus of claim 22. 
Woo does not appear to specifically teach wherein the at least one processor is further configured to transmit the one or more reference signal measurement values and the indication of the timing error change via a sidelink communication protocol.
In the same field of endeavor, KO teaches wherein the at least one processor is further configured to transmit the one or more reference signal measurement values and the indication of the timing error change via a sidelink communication protocol (see at least Fig. 6, ¶ [0037], and claims 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sidelink transmission as taught by KO to modify the transmission method of Woo in order to provide a direct link between User Equipments (UEs) and exchange voice and data directly with each other without intervention of an evolved Node B (eNB) as a solution to the overhead of an eNB caused by rapidly increasing data traffic (¶ [0002]). 

Regarding claim 29, Woo teaches the apparatus of claim 27.
Woo does not appear to specifically teach wherein the at least one processor is further configured to receive the plurality of reference signal measurement values and the timing error group information via a sidelink communication protocol.
In the same field of endeavor, KO teaches wherein the at least one processor is further configured to receive the plurality of reference signal measurement values and the timing error group information via a sidelink communication protocol (see at least Fig. 6, ¶ [0037], and claims 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sidelink transmission as taught by KO to modify the transmission method of Woo in order to provide a direct link between User Equipments (UEs) and exchange voice and data directly with each other without intervention of an evolved Node B (eNB) as a solution to the overhead of an eNB caused by rapidly increasing data traffic (¶ [0002]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465